Citation Nr: 0206574	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  00-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee.

2.  Entitlement to service connection for scars on the left 
knee.

3.  Entitlement to service connection for amputation of 
distal end of index finger of the right hand.

4.  Entitlement to service connection for fifth metacarpal 
fracture of the left hand.

5.  Entitlement to service connection for a burn scar on the 
index finger of the right hand.


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied service connection for the issues 
currently on appeal.

The Board notes that the veteran's substantive appeal 
requested a Travel Board Hearing.  Although the veteran was 
notified of the time, date, and location of the hearing, he 
failed to appeal.  There is no evidence of record to show the 
veteran wished to reschedule the hearing.



FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  No competent evidence has been presented to show that the 
veteran's current osteoarthritis of the left knee was due to 
an injury or other event while he was on active duty.  

3.  No competent evidence has been presented to show that a 
scar on the veteran's left knee is due to an injury or other 
event while he was on active duty.

4.  No competent evidence has been presented to show that a 
partial amputation of the index finger on the right hand is 
due to an injury or other event while the veteran was on 
active duty.

5.  No competent evidence has been presented to show that a 
fifth metacarpal fracture of the left hand is due to an 
injury or other event while the veteran was on active duty.

6.  No competent evidence has been presented to show that a 
burn scar on the left index finger is due to an injury or 
other event while the veteran was on active duty.



CONCLUSIONS OF LAW

1.  The veteran's osteoarthritis of the left knee was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001). 

2.  The veteran's left knee scar was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  The veteran's partial amputation of the index finger on 
the right hand was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

4.  The veteran's fifth metacarpal fracture of the left hand 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

5.  The veteran's burn scar on the index finger on the left 
hand was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The RO has not yet considered the issue at hand in light of 
the above-noted change in law.  Nonetheless, the Board 
determines that the law does not preclude the Board from 
proceeding to adjudicate the claim without first remanding 
the claim to the RO, as the requirements of the new laws have 
essentially been satisfied.  In this regard, the Board notes 
that as evidenced by the January 2000 statement of the case, 
the veteran and his representative have been given notice of 
the pertinent laws and regulations governing his claim and 
the reasons for the denial of his claim.  Hence, he has been 
provided notice of the information and evidence necessary to 
substantiate the claim, and has been afforded ample 
opportunity to submit such information and evidence.  The RO 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining the evidence identified.  Moreover, the 
veteran has undergone VA examinations in connection with the 
claim and there is no indication that there is additional, 
pertinent evidence outstanding that is necessary for a fair 
adjudication of the issue.  In the Board's view the 
development and notification undertaken by the RO meets the 
requirements of the VCAA and indicates there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  38 U.S.C.A. § 5103A.  Under 
these circumstances the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claim, at this 
juncture, without first remanding them to RO for explicit 
VCAA consideration.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Factual Background

Service medical records consist of the veteran's induction 
and separation examination reports that are negative for any 
complaints or findings of any injuries, wounds, defects, or 
irregularities regarding his hands or left knee.  A request 
for additional records resulted in a response from the 
National Personnel Records Center (NPRC) that indicated all 
other records were destroyed in a fire.  

A letter from the veteran dated in March 1997 indicated that 
while on patrol in service, he was "strifed" by three 
airplanes and received a shrapnel wound in the left knee.  It 
was a surface wound, which he attended to with the use of an 
emergency kit.  He did not indicate he received any other 
treatment for the wound.

Post-service medical records included a January 1998 medical 
certificate from the Brooklyn VA Medical Center (VAMC) that 
indicated the veteran had arthritis; however, the location of 
the arthritis was not noted.

A letter from the veteran dated in March 1998 indicated that 
he had an accident during basic training when he hooked up an 
anti-aircraft gun to a truck.  Two of the tips of his fingers 
were damaged, one being cut off at the tip.

A x-ray report of the veteran's left knee from Myong S. Choi, 
M.D., dated in April 1998 included an impression of minimal 
degenerative osteoarthritis. 

The veteran underwent a general VA medical examination in 
September 1998.  X-rays revealed a normal left knee.  The 
diagnoses included 1945 joint disease, status post shrapnel 
in the left knee, status post amputation of the distal end of 
the right index finger (1943), a left hand scar on the 5th 
metacarpal with discoloration, and bilateral numbness with 
pain.  A joints examination reports indicated that the 
veteran reported a history of service-connected trauma and 
injury to the hand and left knee.  He complained of pain, 
numbness, and weakness in both hands with an inability to do 
fine motor activities.  Examination of the index finger of 
the right hand revealed a partial amputation to the distal 
end that had no scar.  Examination of the left hand revealed 
a scar of an old burn in the distal end of the index finger.  
The diagnoses were an old healed fracture of the fifth 
metacarpal, evidence of an old frostbite injury and loss of 
ternioneal tuft of the distal right index finger.  Pain in 
both hands were secondary to  service-connected post-
traumatic osteoarthritis.  With regard to the left knee, the 
veteran reported that he received a superficial wound and 
scar on the left knee due to a shrapnel wound in 1945 during 
combat.  He also complained of pain for 40 years and 
difficulty walking more than two or three blocks.  His knee 
buckled, and he lost his balance at times.  X-rays revealed 
the left knee was within normal limits.  On examination of 
the left knee, the physician noted two scars on the medical 
anterior aspect.  The diagnosis was that there was no 
evidence of service-connected trauma pain according to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms, 
however, is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) .

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001). 


1.  Osteoarthritis

The veteran's discharge medical examination does not contain 
any report of an injury to his left knee, nor were there any 
complaints or findings of a left knee disorder.  Although he 
complained of a 40-year history of left knee pain due to the 
claimed injury, he did not seek treatment until 1998 when Dr. 
Choi diagnosed minimal osteoarthritis based on x-ray 
evidence.  The Board notes that x-rays of the left knee taken 
less than six month later at the Brooklyn VAMC did not reveal 
osteoarthritis and the knee was found to be essentially 
unremarkable.  Moreover, the VA examiner opined that the 
veteran did not have left knee trauma pain related to 
service.

As far as establishing service connection based on 
chronicity, there is no such evidence showing a chronic left 
knee disability since service.  38 C.F.R. § 3.303(b).  As 
previously shown, the separation examination report made no 
mention of a chronic left knee disorder and although a 1998 
diagnosis showed osteoarthritis of the left knee, there is no 
evidence of arthritis either in service of during an 
applicable presumptive period.  Indeed, the veteran's present 
diagnosis of left knee osteoarthritis was not made either in 
service or within one year of service, but rather was made 
more than 40 years after service.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

In view of the foregoing, the preponderance of the evidence 
is against the claim of service connection for left knee 
osteoarthritis on a direct service connection basis.  
38 C.F.R. § 3.303.  As such, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Consideration must also be given to the question of whether 
the veteran engaged in combat with the enemy.  This is based 
on the veteran's assertion that he sustained a shrapnel wound 
on his left knee due to an air attack during combat.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); VAOPGCPREC 12-99. 

Pursuant to 38 U.S.C.A. § 1154(b):

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United Sates during a 
period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connected in each case 
shall be recorded in full.  

The United States Court of Appeals for the Federal Circuit 
found that while § 1154(b) did not create a statutory 
presumption that the disease was service-connected, it 
lightened the burden of the veteran who sought the benefits.  
It established a three-step analysis:  (1) whether there is 
satisfactory lay or other evidence of service incurrence of 
such disease or injury, (2) whether this evidence is 
consistent with the circumstances, conditions and hardships 
of such service, and, if these two inquiries are satisfied, a 
factual determination arises that the alleged injury or 
disease is service-connected.  In such a case, it must then 
be further determined (3) whether the government has met its 
burden of rebutting the presumption of service connection by 
clear and convincing evidence to the contrary.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  " 'Clear and 
convincing evidence' is an intermediate standard of proof 
between 'beyond a reasonable doubt' (as applied in criminal 
cases) and a 'fair preponderance of the evidence".  Caluza 
v. Brown, 7 Vet. App. 498, 509 (1995).

The fact that the veteran served in World War II is not in 
dispute because his DD214 verifies such service.  Although he 
served in a combat engineer battalion, his military 
occupational specialty as a motor sergeant does not denote 
combat, nor does the fact that he was not awarded any 
decorations evincing combat.  In short, the available 
documentation on file regarding this matter does not support 
a finding that the veteran engaged in combat.


2.  Left knee scars

The medical evidence in this case simply does not establish 
that the veteran's left knee scars are related to any injury 
or event in service.  The existence of left knee scars are 
not in dispute, as a VA examiner noted it in a 1998 report; 
the problem is in establishing their etiology.  Although the 
veteran asserts left knee scars are due to a shrapnel wound 
in service, his discharge medical examination report did not 
note any scars on the left knee.  Moreover, there is no 
medical evidence of the scars prior to the September 1998 VA 
examination.  In the absence of such evidence, the veteran's 
left knee scars cannot be linked to service.  

As noted in the discussion above, the question as to whether 
the veteran engaged in combat with enemy was considered, and 
there was insufficient evidence to make a finding in the 
veteran's favor.  

In view of the foregoing, the preponderance of the evidence 
is against the claim of service connection for left knee 
scars on a direct service connection basis.  38 C.F.R. 
§ 3.303.  As such, the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


3.  Amputation of the distal end of the right index finger

The medical evidence in this case simply does not establish 
that the veteran's amputation of the distal end of the right 
index finger is related to any injury or event in service.  
The existence of the amputation is not in dispute, as a VA 
examiner noted it in a 1998 VA examination report; the 
problem is in establishing its etiology.  Although the 
veteran indicated an accident occurred during basic training 
that resulted in the amputation, the discharge examination 
report noted no such injury or any abnormalities with regard 
to the veteran's right index finger.  Moreover, there is no 
medical evidence of the amputation of the distal end of the 
right index finger prior to the September 1998 VA 
examination.  In the absence of such evidence, the veteran's 
amputation of the distal end of the right index finger cannot 
be linked to service.  The Board notes that the VA examiner 
stated that both hands were secondary to service-connected 
post-traumatic osteoarthritis; however, the Board has decided 
the veteran's osteoarthritisis not service-connecte.

In view of the foregoing, the preponderance of the evidence 
is against the claim of service connection for amputation of 
the distal end of the right index finger on a direct service 
connection basis.  38 C.F.R. § 3.303.  As such, the benefit-
of-the-doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


4.  Fifth metacarpal fracture of the left hand

The medical evidence in this case simply does not establish 
that the veteran's fifth metacarpal fracture on the left hand 
is related to any injury or event in service.  The existence 
of the fracture is not in dispute, as a VA examiner noted it 
in a 1998 VA examination report; the problem against is in 
establishing its etiology.  Although the veteran indicated an 
accident occurred during basic training that resulted in the 
fracture, the discharge examination report noted no such 
injury or abnormality with regard to the left hand.  
Moreover, there is no medical evidence of the fracture prior 
to the September 1998 VA examination and the opinion offered 
indicated that the fracture was evidence of an old frostbite 
injury.  In the absence of an injury in service and a nexus, 
the veteran's fracture of the fifth metacarpal on the left 
hand cannot be linked to service.  The Board notes that the 
VA examiner stated that both hands were secondary to service-
connected post-traumatic osteoarthritis; however, again, the 
Board has found that the osteoarthritis is not service-
connected.

In view of the foregoing, the preponderance of the evidence 
is against the claim of service connection for fracture of 
the fifth metacarpal on the left hand on a direct service 
connection basis.  38 C.F.R. § 3.303.  As such, the benefit-
of-the-doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


5.  Burn scar on the left index finger

The medical evidence in this case simply does not establish 
that the veteran's burn scar on the left hand is related to 
any injury or event in service.  The existence of the burn 
scar is not in dispute, as a VA examiner noted it in a 1998 
VA examination report.  Although the veteran indicated an 
accident occurred during basic training that resulted in the 
burn scar, the discharge examination report noted no such 
injury or abnormality with regard to the left index finger.  
Moreover, there is no medical evidence of the burn scar prior 
to the September 1998 VA examination.  In the absence of such 
evidence, the veteran's burn scar on the left index finger 
cannot be linked to service.  The Board notes that the VA 
examiner stated that both hands were secondary to service-
connected post-traumatic osteoarthritis; however, once again, 
the osteoarthritis is not service-connected.

In view of the foregoing, the preponderance of the evidence 
is against the claim of service connection for a burn scar on 
the left index finger on a direct service connection basis.  
38 C.F.R. § 3.303.  As such, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for osteoarthritis of the left knee is 
denied.

Service connection for scars on the left knee is denied.

Service connection for amputation of distal end of index 
finger of the right hand is denied.

Service connection for fifth metacarpal fracture of the left 
hand is denied.

Service connection for a burn scar on the index finger of the 
right hand is denied.




		
JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

